DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 8/1/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Applicant has failed to provide an English translation  and the Name of Patentee or Applicant of Cited Document for Cite No. 39.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a vent configured to vent the first compartment/the first compartment is vented and a water resistant member arranged between the RP and the DP and configured to allow air to pass through the water resistant member and substantially restrict or prevent the passage of liquid must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a vent configured to vent the first compartment/the first compartment is vented and a water resistant member arranged between the RP and the DP and configured to allow air to pass through the water resistant member and substantially restrict or prevent the passage of liquid as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Hopkins on 8/4/2022.
The application has been amended as follows: 
Claim 17, line 3 has been amended as follows (bolded for emphasis): 	reservoir having a length which is less than or equal to  a length of the first

Claim 19, lines 1-2 have been amended as follows (bolded for emphasis):
The portable fluid infusion device of claim 17, wherein the vent comprises an aperture arranged on the portable fluid infusion device to vent the first

Claim 20, line 1 has been amended as follows (bolded for emphasis):
The portable fluid infusion device of claim 17, wherein the vent

Claim 21, line 3 has been amended as follows (bolded for emphasis): 	reservoir having a length which is less than or equal to  a length of the first

Claim 22, line 1 has been amended as follows (bolded for emphasis):
The portable fluid infusion device of claim 17, wherein the RP

Claim 23, line 1 has been amended as follows (bolded for emphasis):
The portable fluid infusion device of claim 22, wherein after

Claim 24, line 1 has been amended as follows (bolded for emphasis):
The portable fluid infusion device of claim 22, wherein after
Claim 25, line 3 has been amended as follows (bolded for emphasis): 	reservoir having a length which is less than or equal to  a length of the first

Claim 25, line 13 has been amended as follows (bolded for emphasis):
member and substantially restrict or prevent  passage of liquid.

Claim 31, lines 1-2 have been amended as follows (bolded for emphasis):
The portable fluid infusion device of claim 21, further comprising a vent configured as an aperture arranged on the portable fluid infusion device to vent the first compartment.

Claim 32, line 1 has been amended as follows (bolded for emphasis):
The portable fluid infusion device of claim 21, further comprising a vent configured to

Claim 33, line 1 has been amended as follows (bolded for emphasis):
The portable fluid infusion device of claim 21, wherein the RP includes a rigid housing.  

Claim 34, line 1 has been amended as follows (bolded for emphasis):
The portable fluid infusion device of claim 33, wherein after connection of the RP and 

Claim 35, line 1 has been amended as follows (bolded for emphasis):
The portable fluid infusion device of claim 33, wherein after connection of the RP and 

Claim 36, line 1 has been amended as follows (bolded for emphasis):
The portable fluid infusion device of claim 25, further comprising a vent.  

Claim 37, line 1 has been amended as follows (bolded for emphasis):
The portable fluid infusion device of claim 25, further comprising a vent configured to

Claim 38, line 1 has been amended as follows (bolded for emphasis):
The portable fluid infusion device of claim 25, wherein the RP includes a rigid housing.  

Claim 39, line 1 has been amended as follows (bolded for emphasis):
The portable fluid infusion device of 38, wherein after connection of the RP and the 

Claim 40, line 1 has been amended as follows (bolded for emphasis):
The portable fluid infusion device of claim 38, wherein after connection of the RP and 
Allowable Subject Matter
Claims 17, 19-25, and 31-40 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 17, the closest prior art of record is WO 2011/009224 A2 to Hommann in view of US 2015/0038906 A1 to Cane’. In particular, Hommann in view of Cane disclose a portable fluid infusion device provided with a disposable part (DP) comprising a first reservoir and a second reservoir, the second reservoir having a length which is less than or equal to the length of the first reservoir; a reusable part (RP) comprising: a first compartment configured to receive the first reservoir; a second compartment configured to receive the second reservoir; and a gasket for sealing a junction between the second reservoir and the second compartment upon connection of the RP and the DP. However, Hommann in view of Cane fail to teach, disclose or render obvious "a vent configured to vent the first compartment" in addition to other limitations.
Regarding claim 21, the closest prior art of record is WO 2011/009224 A2 to Hommann in view of US 2015/0038906 A1 to Cane’. In particular, Hommann in view of Cane disclose a portable fluid infusion device provided with a disposable part (DP) comprising a first reservoir and a second reservoir, the second reservoir having a length which is less than or equal to the length of the first reservoir; a reusable part (RP) comprising: a first compartment configured to receive the first reservoir; a second compartment configured to receive the second reservoir; and a gasket for sealing a junction between the second reservoir and the second compartment upon connection of the RP and the DP. However, Hommann in view of Cane fail to teach, disclose or render obvious "wherein after connection of the RP and the DP, the second compartment is sealed and the first compartment is vented" in addition to other limitations.
Regarding claim 25, the closest prior art of record is WO 2011/009224 A2 to Hommann in view of US 2015/0038906 A1 to Cane’ further in view of US Patent 9,415,158 B2 to Miller et al. In particular, Hommann in view of Cane disclose a portable fluid infusion device provided with a disposable part (DP) comprising a first reservoir and a second reservoir, the second reservoir having a length which is less than or equal to the length of the first reservoir; a reusable part (RP) comprising: a first compartment configured to receive the first reservoir; a second compartment configured to receive the second reservoir; and a gasket for sealing a junction between the second reservoir and the second compartment upon connection of the RP and the DP. Miller teaches a water-resistant vent instrument 145 can be used to provide the air to the power source without permitting migration of water therethrough and the pump housing 110 can include a water-resistant vent instrument 145 disposed proximate to the first power source 345 (e.g., a zinc air cell battery) so that some air may pass through the vent 145 and toward the first power source 345. However, Hommann in view of Cane further in view of Miller fail to teach, disclose or render obvious "a water resistant member arranged between the RP and the DP and configured to allow air to pass through the water resistant member and substantially restrict or prevent the passage of liquid" in addition to other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG-VAN N TRINH/Examiner, Art Unit 3783

/BRANDY S LEE/Primary Examiner, Art Unit 3783